DETAILED ACTION
This Office action is regarding Applicant's claims filed 4 August 2022 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an e-mail correspondence with Geoffrey Staniford (Reg. No. 43,151) on 4 August 2022.  
AMENDMENTS TO THE CLAIMS
Per Examiner’s Amendment, this listing of claims will replace all prior versions of the claims in the present application:

Listing of Claims: 

1. 	(Original)   A computer-implemented method comprising:
	creating a protection plan with an initial configuration for resources in a data storage system;
	performing, by a backup program executed by a backup server processor, a backup operation in accordance with the initial configuration;
	copying, by a backup program agent, data from a data source to protection storage; 
	sending, by the backup program agent, performance statistics to the backup software;
	modifying the initial configuration to a modified configuration in response to the performance statistics; 
	completing the backup operation when the performance statistics meet defined minimum requirements;
	defining an expected performance measurement based on a plurality of configuration parameters;
	determining an actual performance measurement based on each of the plurality of configuration parameters;
	comparing the actual performance measurement to the expected performance measurement to derive a difference measure; and
	repeating, if the difference measure is above a defined threshold, the modifying step, or otherwise completing the backup operation.
	  	  
2.	(Original)   The method of claim 1, wherein the resources comprise at least one of: host data server resources, primary storage media, and protection storage media.

3.	(Original)   The method of claim 1 wherein the performance statistics are gathered for a first backup job, and wherein the modified configuration is applied to a second backup job to improve a performance of the second backup job.

4.	(Original)   The method of claim 3 wherein subsequent modified configurations are applied to subsequent backup jobs after the second backup job to improve a performance of each respective subsequent backup job.

5.	(Original)   The method of claim 1 wherein the initial configuration comprises a protection plan for the data source, the protection plan designating a backup type as one of an initial full backup, a subsequent full backup, and a subsequent incremental or differential backup.

6.	(Original)   The method of claim 5 wherein the initial configuration comprises a backup performance penalty representing a percentage of backup performance degradation that is acceptable to a backup administrator.

7.	(Original)   The method of claim 6 wherein the performance statistics specify a number of minimum channels needed to meet a desired backup performance as defined by the backup performance penalty.

8.	(Original)   The method of claim 1 wherein the performance measurement is defined by a backup administrator in terms of certain quality of service (QoS), recovery point objectives (RPO), recovery time objectives (RTO), data throughput, and data storage rate metrics. 

9.	(Original)   The method of claim 1 wherein the backup system comprises a deduplication backup server running a Data Domain file system (DDFS).

10.	(Original)   The method of claim 9 wherein the backup system comprises an enterprise copy data management system.

11. 	(Original)   A system having resources including host data server resources, primary storage media, and protection storage media, and comprising:
	a database storing a protection plan created with initial configuration of the resources in the system;
	a processor executing program code performing a backup operation executed by a backup server in accordance with the initial configuration; and
	a backup program agent copying data from a data source to protection storage, sending performance statistics to the backup software, modifying the initial configuration to a modified configuration in response to the performance statistics, completing the backup operation when the performance statistics meet defined minimum requirements, defining an expected performance measurement based on a plurality of configuration parameters, determining an actual performance measurement based on each of the plurality of configuration parameters,
 comparing the actual performance measurement to the expected performance measurement to derive a difference measure, and repeating, if the difference measure is above a defined threshold, the modifying step, or otherwise completing the backup operation.
 
12.	(Original)   The system of claim 11 wherein the backup server completes the backup operation when the performance statistics meet defined minimum requirements.
	  	  
13.	(Original)   The system of claim 12 wherein the performance statistics are gathered for a first backup job, and wherein the modified configuration is applied to a second backup job to improve a performance of the second backup job, and wherein subsequent modified configurations are applied to subsequent backup jobs after the second backup job to improve a performance of each respective subsequent backup job.

14.	(Original)   The system of claim 13 wherein the initial configuration comprises a protection plan for the data source, the protection plan designating a backup type as one of an initial full backup, a subsequent full backup, and a subsequent incremental or differential backup.

15.	(Original)   The system of claim 14 wherein the initial configuration comprises a backup performance penalty representing a percentage of backup performance degradation that is acceptable to a backup administrator.

16.	(Original)   The system of claim 15 wherein the performance statistics specify a number of minimum channels needed to meet a desired backup performance as defined by the backup performance penalty.

17.	(Currently amended)   The system of claim [[17]] 11 wherein the performance measurement is defined by a backup administrator in terms of certain quality of service (QoS), recovery point objectives (RPO), recovery time objectives (RTO), data throughput, and data storage rate metrics. 

18.	(Original)   The system of claim 12 wherein the system comprises a deduplication backup server running a Data Domain file system (DDFS).

19. 	(Original)   A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method by: 
	creating a protection plan with an initial configuration for resources in a data storage system;
	performing, by a backup program executed by a backup server processor, a backup operation in accordance with the initial configuration;
	copying, by a backup program agent, data from a data source to protection storage; 
	sending, by the backup program agent, performance statistics to the backup software;
	modifying the initial configuration to a modified configuration in response to the performance statistics; and 
	completing the backup operation when the performance statistics meet defined minimum requirements;
	defining an expected performance measurement based on a plurality of configuration parameters;
	determining an actual performance measurement based on each of the plurality of configuration parameters;
	comparing the actual performance measurement to the expected performance measurement to derive a difference measure; and
	repeating, if the difference measure is above a defined threshold, the modifying step, or otherwise completing the backup operation.

20.	(Original)   The computer program product of claim 19 wherein the initial configuration comprises a backup performance penalty representing a percentage of backup performance degradation that is acceptable to a backup administrator, and further wherein the performance statistics specify a number of minimum channels needed to meet a desired backup performance as defined by the backup performance penalty.
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 4 August 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 11 and 19, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches archiving and backup of protected data with performance considerations like cited reference Kumarasamy et al. (US 2016/0239555 A1) but does not teach minimum requirement of performance statistics with determining actual performance measurements and deriving a difference for backup operation computation] does not disclose, in combination, the steps in independent claims 1, 11 and 19 of:
“modifying the initial configuration to a modified configuration in response to the performance statistics; 
completing the backup operation when the performance statistics meet defined minimum requirements; 
defining an expected performance measurement based on a plurality of configuration parameters; 
determining an actual performance measurement based on each of the plurality of configuration parameters; 
comparing the actual performance measurement to the expected performance measurement to derive a difference measure; and 
repeating, if the difference measure is above a defined threshold, the modifying step, or otherwise completing the backup operation”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/8/2022	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161